CONCURRING OPINION.
LAMM, J.
Tax Deed: Limitation statute: Void. Section 11506a, Revised Statutes 1909 (a part of a former, 1872, revenue scheme), was left out of our revisions of 1879, 1889 and 1899' on the theory it was repealed. In Bird v. Sellers, 122 Mo. 23, decided in 1894 by Division One, this Division held it was not repealed. In making that pronouncement this Division overruled the whole court on the same point (Blodgett v. Schaffer, 94 Mo. l. c. 672), and without sending the case into Banc, where it should have gone for reconcilement in order that this court might not speak with a double tongue. The to-be-expected *624mischief happened; for on the authority of the Bird-Sellers case the last revisor reprinted said statute as live law, and it makes its new appearance in this case to be dealt with after an absence of thirty years. That se'ction is a special statute of limitations of three years' in suits against tax purchasers, their heirs and assigns. The principal opinion in the instant case, in paragraph 1, deals with that section in terms impliedly making it applicable if pleaded (and if its provisions tolling its terms in favor of minors are observed) to suits against tax purchasers under the present revenue scheme passed in 1877 — a scheme built on different lines in fundamental particulars.
I do not agree to that implication, and deem the question too important to let such implication be written as the law without respectful and earnest protest.
That the two schemes for collecting back taxes and protecting purchasers cannot stand together is certain, and it is plain to me that the proper interpretation of the 1877 act results in causing the section brought to light by our revisors to perish by construction under well known rules of legal hermeneutics. But it is not necessary to say anything' on the question whether the section was in fact and technically “repealed.” Let it be reserved until reached as a deciding point, if ever, in some case arising on some tax sale made under the revenue scheme of 1872. All necessary to say for the purposes of this concurring opinion is this: That special Statute of Limitation is not applicable, in my opinion, to suits (as this one is) involving tax titles under the revenue scheme in vogue since 1877, to-wit, of enforcing tax collections by suits, summons, actual or constructive service, judgments, special executions, sales thereunder and deeds following such sales. Even Bird v. Sellers, supra, recognizes the view just expressed (p. 32). And Bartlett v. Kauder, written by the same learned judge *625who wrote the Bird-Sellers case, directly so held. [97 Mo. l. c. 361.]
There is another section, part and parcel of the same abandoned revenue scheme, section 11507, now encumbering our general statutes. The two sections (with others) were companions in number and in aid of the same legislative thought. One was section 221 and the other section 222 of the old revenue act (Laws 1872, p. 80). It has been ruled that section 11507 is also functus officio so far as applicable to the revenue act of 1877. [Burkham v. Manewal, 195 Mo. l. c. 508.] I cite the last case as persuasive arguendo.
For a generation we have been deciding tax title cases on the theory that a ten-year (not a three-year) statute governed. "Were all the array of cases so decided lapses into an unbroken chain of inadvertence and (more yet) unsoundness? I am not willing to lightly unsettle a rule of property, even by indirection through implication, and therefore dissent from the reasons given for denying the application of the three-year statute in this casé. I put my concurrence in the result on the ground that the statute does not apply to tax sales under laws governing them since 1877. The heresy that the three-year statute is applicable should not be treated with judicial toleration, as if by way of confession and avoidance (as here), but as a snake in the grass to be not only scotched but killed out of hand.
Reimbursement for Taxes Paid. In 1903 an act was passed making taxes paid by tax purchasers recoverable when tax titles failed and when pleadings were drawn to that end. [Laws 1903, p. 254 5 R. S. 1909, secs. 11508 and 11509.] law was in force when the tax sale was made in the instant case, hence it applies here. [Haarstick v. Gabriel, 200 Mo. 237; Burkham v. Manewal, supra.] In this case the pleadings tendered on one hand (and claimed on the other) *626taxes paid. I think the .judgment should be amended here so as to encompass a recovery of them by Poore. Rents should not be offset against them, as the principal opinion seeks to do. The case was ejectment. Plaintiffs sued for possession and rents. Presumably they recovered their rents in this judgment. At least they did not appeal, and to allow taxes paid to be offset op. appeal against rents accrued is either to make two payments of rents, or is to ignore a tender and a palpable lapse in legal right in the judgment below. The judgment ought not to be reversed, but should be modified as to taxes and so entered here. [Mangold v. Bacon, 249 Mo. l. c. 50.]
I agree that the Statute of Limitations creates title, is a sword and shield both. I agree that one who has so acquired title and is in open possession exercising acts of ownership is in a position where his actual and notorious possession puts a purchaser on inquiry. That doctrine is announced in the cases, cited by my brother. In this case, too, there seems to be actual notice. But some of the broad language of the opinion may be held to mean that the echo of an ancient possession, abandoned, or not kept up, and which may have once created title, is sufficient without more to put a purchaser on inquiry. When I wrote Adams v. Gossom, 228 Mo. l. c. 581, et seq., I had doubts on that proposition, and still entertain them. Hence 1 desire to be marked as saying nothing thereon in this case.
Subject to the modifications suggested, I concur.
Woodson, P. J., agrees to these views.